                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JOSEPH RASHAAD BAKER,

             Plaintiff,

      v.                                            Case No. 19-CV-1305

JESSICA BERGMANN, et al.,

             Defendants.


                                      ORDER


      On July 29, 2020, the court ordered plaintiff Joseph Rashaad Baker to provide

an updated address with the Clerk of Court. (ECF No. 32.) The court warned Baker

that if he failed to update his address by August 27, 2020, the court would assume he

no longer wishes to pursue his claims and will dismiss the case. (Id.) The deadline

has passed, and Baker still has yet to update his address with the court.

      The defendants moved for summary judgment on the merits on May 7, 2020.

(ECF No. 21.) Baker, instead of responding to the motion for summary judgment,

filed a motion to compel, complaining that the defendants failed to respond to his

discovery requests. (ECF No. 28.) The court scheduled a hearing on Baker’s motion

to compel, but when the court’s clerk attempted to notify Baker of the hearing, the

notice came back undeliverable.

      Ultimately, by not updating his address, Baker signaled he no longer wishes

to pursue his claims, which includes failing to respond to the defendants’ motion for




        Case 2:19-cv-01305-WED Filed 09/08/20 Page 1 of 3 Document 35
summary judgment. As such, the court will construe the motion as unopposed. The

court has reviewed the defendants’ motion, brief in support, and the undisputed facts,

see Fed. R. Civ. P. 56(e)(2), and concludes that the defendants are entitled to summary

judgment. Accordingly, their motion will be granted.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’

motion for summary judgment (ECF No. 21) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED. The Clerk of

Court will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

                                          2



        Case 2:19-cv-01305-WED Filed 09/08/20 Page 2 of 3 Document 35
      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.



      Dated in Milwaukee, Wisconsin this 8th day of September, 2020.



                                                   BY THE COURT




                                                   WILLIAM E. DUFFIN
                                                   United States Magistrate Judge




                                            3



        Case 2:19-cv-01305-WED Filed 09/08/20 Page 3 of 3 Document 35
